Citation Nr: 1631331	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of the hearing is of record.

In June 2015, the Board granted entitlement to service connection for right ear hearing loss and remanded the Veteran's increased rating claim for left ear hearing loss as it is intertwined with the Board's grant of service connection for right ear hearing loss.  Thereafter, the RO awarded a partial grant of benefits for the Veteran's increased rating claim of the left ear in the April 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

As the rating criteria for hearing loss considers the level of hearing impairment in both ears, the Board has recharacterized the issue of entitlement to an increased rating for left ear hearing loss to entitlement to an increased disability rating for bilateral hearing loss in light of the Board's prior grant of service connection for right ear hearing loss in June 2015.  This is reflected in the title page above.  

The Board observes that the Veteran submitted a notice of disagreement (NOD) in May 2016 with the April 2016 rating decision.  A May 2016 letter shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the evidence reflects that the NOD has been recognized, Manlincon is not applicable in this case.  Accordingly, the Board declines to remand the issues adjudicated in May 2016 for the issuance of a statement of the case (SOC) and instead refers the RO to review the evidence and issue an SOC, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 rating decision, the RO granted the Veteran's service connection claim for right ear hearing loss and increased the disability rating for the Veteran's left ear hearing loss as it is now evaluated with consideration to hearing impairment in both ears.  The Veteran submitted a notice of disagreement in May 2016 stating that "the effective dates for the awards of bilateral hearing loss do not take into effect the notion that I have been functionally deaf ever since I made my initial claim for this disability."  The Board construes this as an earlier effective date claim for the grant of service connection for right ear hearing loss and the grant of an increased disability rating for left ear hearing loss, as well as, continuing the claim for increased rating for bilateral hearing loss.  The Veteran's increased rating claim is inextricably intertwined with the earlier effective date claims.  

Accordingly, the case is REMANDED for the following action:

After the RO has furnished the Veteran  and his attorney with a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of right ear hearing loss and entitlement to an increased disability rating for the left ear, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues, readjudicate the Veteran's increased rating claim for bilateral hearing loss based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




